Citation Nr: 1502852	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  11-32 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1966 to November 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 action of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas. 

In October 2014, the Veteran and his spouse testified before the undersigned at a Board hearing. A copy of the transcript has been reviewed and is associated with the file. 

The issues of increased ratings for ischemic heart disease and entitlement to service connection for posttraumatic stress disorder have been raised by the record in October 24, 2014 claims, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1. The evidence of record is found to be at least in equipoise as to whether bilateral hearing loss is related to service. 

2.  The evidence of record is found to be at least in equipoise as to whether tinnitus is related to service. 

CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2014). 

2. The criteria for the establishment of service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014). Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). See also, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013) (explaining a third way to establish the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology). 

Further, certain evidentiary presumptions apply to periods of active duty. In particular, there is a presumption of sound condition upon entrance into service unless a defect is noted on the entrance examination; and a presumption of aggravation of a preexisting condition if a preexisting condition undergoes an increase in severity during service. See 38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306 (2014). 

In addition to the above principles of service connection, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2014). See also, Hensley v. Brown, 5 Vet. App. 155 (1993). 

The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley, 5 Vet. App. at 159. 

Here, the Veteran's initial report of medical examination (RME) establishes that he entered service with hearing impairment for VA purposes in his right ear (after conversion from American Standards Association (ASA) units to International Standards Organization (ISO) units) (See October 1966 report of medical examination or RME).  Hearing acuity was as follows: 



HERTZ

500
1000
2000
3000
4000
RIGHT
30
15
25
25
50
LEFT
10
5
15
35
35

The next time his hearing was measured in service, it was for a flight physical. This RME likely took place in October 1967, although the year is not clear on the record (the Board infers it was 1967 as the dates of the EKG and chest X-ray noted on the RME were from 1967). This record shows hearing acuity was the same or slightly improved:




HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
n/a
40
LEFT
10
5
0
n/a
35

A September 2003 Personnel Information Exchange record confirmed service dates in Vietnam were from May to November 1968; meaning that at least some of the acoustic trauma the Veteran alleged took place during service must have happened after the 1967 audiogram. 

However, the November 1968 RME had no audiometric results.  He denied hearing loss in the RMH. 

March 1970 VA education documents show that the Veteran's principal occupation before entering service was construction iron worker for a year and a half. After service, he worked as an electric power plant operator. In an initial December 1970 claim, the Veteran did not complain of hearing loss and at a February 1971 VA examination his ears were normal and a box was checked stating that no hearing loss was noted. 

Private employer hearing loss testing indicated there was hearing loss for VA purposes for both ears since at least 1988 and the Veteran submitted evidence that he used hearing aids starting in 1991. 

The medical opinions of record reach opposite conclusions. Initially, the September 2010 VA examiner did not have the file and could not come to a conclusion regarding the etiology of the hearing loss without resort to speculation. A November 2010 VA addendum shows the examiner reviewed the file but did not convert audiometric readings to ISO units. He cited to evidence of high frequency hearing loss at enlistment and noted that hearing was unchanged or better in 1967, or when he was an E4. He had significant occupational noise exposure post-service. The examiner found no evidence to show that the hearing loss worsened during active duty or that tinnitus was related to noise exposure. The first documentation of tinnitus was in May 2005. 

Meanwhile in March 2011, a private audiologist noted current bilateral hearing loss for VA purposes and that while she was not able to review service treatment records, she did review the VA examination. It was her opinion that the hearing loss was more like or at least as likely as not directly related to acoustic noise trauma suffered while on active duty in service. 

A current hearing loss disability has been established, showing the Veteran has hearing loss for VA purposes under 38 C.F.R. § 3.385 (2014) (see November 2010 VA examination report). Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Several service personnel records confirm service in the Republic of Vietnam as well as corroborate the fact that the Veteran served as a helicopter mechanic; this supports an in-service injury. See 38 U.S.C.A. § 1154(a) (West 2002); Shedden, 381 F.3d at 1167. 

As the October 1966 entrance examination shows the Veteran had hearing impairment in the right ear prior to service, the right ear should be treated as an aggravation claim. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. However, because there was no hearing acuity tested at separation or soon after, there is simply no way to know whether his hearing did worsen as a result of service in Vietnam. Also, there is no way to know if there was impairment in the left ear during service. The Veteran and his wife (who knew him prior to service) testified that his hearing did worsen after service and they are competent to report their observations. Even though the Veteran denied hearing loss on his RMH at separation, when considering the opposing medical opinions (which each suffer from different weaknesses) the Board finds the claim is at least in equipoise. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).

The Board further observes that while hearing loss was not clinically diagnosed at separation, that lack of evidence does not preclude an award of service connection. Hensley, 5 Vet. App. at 159.

Similarly, it is at least as likely as not that the tinnitus is related to the current bilateral hearing loss based on the credible lay evidence of continuity of symptomatology.  While the only opinion of record expressly considering tinnitus is against the claim, the Board notes that service connection may be granted for chronic diseases, including organic disease of the nervous system, based solely on continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  VA views tinnitus as an organic disease of the central nervous system.  See VA Under Secretary for Health Memorandum (October 1995).

In light of the foregoing, and resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is granted. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


